Tom Glaze, Justice, dissenting. How this court erred in Townsend I can be simply described. The Commission had asked the chancellor to enjoin Townsend from maintaining certain structures on the Commission’s right-of-way, and further requested Townsend be ordered to remove the structures. The chancellor denied the Commission’s requests, and, on appeal, this court held the chancellor was wrong. Instead of reversing and remanding for further proceedings consistent with this court’s decision, we erroneously ended the opinion by saying the case was “reversed and dismissed.'” It is quite easy for an appellate court to correct an inadvertent error — it recalls its mandate, corrects the mistake and returns it to the lower court to permit the prevailing party to enforce the mandate. Sup. Ct. R. 5-3(d); 5 C.J.S. Appeal & Error § 1012 (1993); see also Gipson v. Brown, 296 Ark. 160, 752 S.W.2d 752 (1988) (supp. opinion denying rehearing) (although this court in Gipson did not mention the word “mandate,” the court by supplemental opinion “clarified” what it meant by its use of the words “appeal dismissed” in its earlier opinion); Ark. Code Ann. § 16-67-325 (1987). Here, the chancellor was justifiably bewildered when she read the court’s opinion stating the chancellor had erred in refusing to grant the Commission’s request for an injunction but then dismissing the Commission’s action altogether. The majority opinion seems to concede this court erred by saying it should have reversed and remanded. But it then suggests that any problem or confusion caused by our earlier opinion could have been resolved if the chancellor had treated the Commission’s petition (filed in the original case after this court’s “reversal and dismissal”) as a “new case.” Somehow this contrived labeling serves to correct the court’s error. Such reasoning and procedure mystifies me. The majority certainly cites no law authorizing this procedure. Why the court is unwilling to recall the mandate to correct its error is puzzling. In any event, it is this court’s responsibility to correct its error, not the chancellor’s. This court’s instructing the chancellor to treat the Commission’s petition as a “new case” serves only to raise other possible issues via the doctrines of collateral estoppel and res judicata. It would be much clearer and more forthright for this court to correct its mandate and allow the parties and chancellor to proceed on the action they filed and tried in the first place.